Citation Nr: 0737620	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-21 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation for posttraumatic stress 
disorder (PTSD), currently assigned a 30 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1991 to July 
1993.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for PTSD 
and assigned an initial 30 percent disability rating.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

The Board notes that the veteran submitted a draft Notice of 
Proposed Removal from his place of employment.  To the extent 
that this constitutes a claim for entitlement to a total 
disability rating based on individual unemployability, this 
issue is referred back to the RO for appropriate action.  


FINDINGS OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: impaired judgment; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent initial disability evaluation, 
but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2007).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Regarding an appeal of an initial disability rating 
or effective date assigned when service connection is 
granted, such appeals are generally considered to be 
"downstream" issues from the original grant of service 
connection.  Therefore, in response to a notice of 
disagreement initiating an appeal of such an issue, VA is 
required by statute to issue a statement of the case (SOC) 
informing the claimant of the laws and regulations pertaining 
to the issue and notifying him or her of the evidence used to 
render the determination.  38 U.S.C.A. § 7105(d).  Separate 
notice of VA's duty to assist the veteran and of the 
veteran's responsibilities in the development of his appeal 
involving such downstream issues is not required when the 
veteran was provided adequate notice following receipt of the 
original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this case, the RO sent the veteran a letter, dated in 
October 2003, before the initial decision in April 2004.  
However, the Board notes that, although the letter indicates 
that the veteran was sent an attachment called, "What the 
Evidence Must Show", the attachment is not in the file, and 
therefore, the Board cannot determine whether this attachment 
met the notification requirements of the law, namely, whether 
the veteran was informed of the information and evidence not 
of record that was necessary to substantiate the claim for 
service connection.  However, the Board presumes that the 
veteran was provided sufficient notice in the attachment, as 
the veteran has not demonstrated clear evidence to the 
contrary.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (The law presumes the regularity of the administrative 
process "in the absence of clear evidence to the 
contrary."). 

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the October 2003 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA would 
assist the veteran in obtaining medical records, employment 
records, records from other Federal agencies.  The veteran 
was also informed in both letters that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claim.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2003 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
letter requested that he describe the specific details of the 
personal trauma incident or incidents that resulted in PTSD.  
The letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the October 2003 
letter informed the veteran that it was his responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.  

The October 2003 letter informed the veteran that he could 
submit evidence pertaining to his claim and provided him with 
specific examples of types of relevant evidence, such as 
private physician reports, police reports, or medical 
treatment records for assault or rape.  The letter thus 
informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim because the 
letter informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
See 38 C.F.R. § 3.159(b)(1) (2007).

As for the additional requirements established by 
Dingess/Hartman, 19 Vet. App. at 473, noted above, the Board 
finds that VA sufficiently notified the veteran.  Normally, 
regarding an appeal of an initial disability rating or 
effective date assigned when service connection is granted, 
such appeals are generally considered to be "downstream" 
issues from the original grant of service connection.  
Separate notice of VA's duty to assist the veteran and of the 
veteran's responsibilities in the development of his appeal 
involving such downstream issues is no longer required when 
the veteran was provided adequate notice following receipt of 
the original claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Although no longer required on behalf of VA, the veteran was 
provided with additional notice in a July 2006 letter.  The 
letter informed the veteran that a disability rating was 
assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The letter also explained how 
disability ratings and effective dates were determined.  In 
addition, service connection was granted in a rating decision 
of April 2004.  VA fulfilled its duty under 38 U.S.C.A. 
§§ 5104 and 7105 (West 2002) by providing the rating criteria 
for the veteran's service-connected disability in a May 2005 
SOC.  See Dingess, 19 Vet. App. at 490, 493.

The duty to assist the veteran has also been satisfied in 
this case.  The veteran was afforded VA examinations in 
November 2003 and March 2005.  The veteran's service medical 
records as well as his VA medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with his claim.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.



Law and Analysis
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2007).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7 
(2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App at 126.  

Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous...."  Fenderson, 12 Vet. App. at 126.  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The April 2004 rating decision being appealed granted service 
connection for PTSD with a 30 percent evaluation disability 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).  Under Diagnostic Code 9411, a 30 percent 
evaluation is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

In considering the evidence of record under the applicable 
laws and regulations, the Board concludes that the veteran is 
entitled to a higher evaluation for his PTSD, specifically to 
a 50 percent disability evaluation.  

A September 2003 stressor letter from the veteran indicated 
that when he was on active duty, he was at an outdoor dinner 
in Kosree, Micronesia.  One of the local citizens was 
shooting a .22 caliber rifle and a round ricocheted and hit 
the veteran.  As a result, he lost an eye was and was 
assigned a 40 percent disability rating for his eye disorder.

The veteran was examined by the VA in November 2003.  The 
veteran presented with a slightly depressed mood with 
congruent affect.  He was given the Zung Depression Scale and 
scored a high mild depression bordering moderate depression.  
The examiner noted that the veteran has had some rage 
behaviors that he has directed towards his boss and was 
suspended for two days.  The veteran also had intrusive 
memories every day of his accident.  The veteran reported 
decreased sleep with sleep initiation difficulty and 
tiredness most of the day.  

The VA examiner diagnosed the veteran with PTSD and assigned 
a Global Assessment of Functioning (GAF) score of 60.  A GAF 
score between 51 and 60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  See 38 C.F.R. §§ 4.125, 4.130 (2007) 
(incorporating the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition of the American Psychiatric 
Association in the rating schedule).

The veteran submitted a February 2004 statement to the RO in 
support of his claim.   He reported having intrusive memories 
for the past 12 years as a result of being shot in the eye 
while serving on active duty in the United States Army.  He 
indicated depression, alcohol abuse, and problems at work.  
He expressed feelings of suicide and worthlessness.  He 
stated that there isn't a day that goes by that the memory of 
his accident and the loss of the eye doesn't come up.

The veteran was afforded another VA examination in March 
2005.  He arrived on time and was casually dressed and well 
groomed.  The veteran reported difficulty at work due to 
anger management and having been suspended on two different 
occasions because of using inappropriate language towards his 
supervisor.  The examiner reviewed these suspension reports 
and relayed that these records indicated that the veteran was 
a loner at work, although the veteran reported having a close 
relationship with his work partner.  The veteran also 
indicated that he recently married and occasionally would 
verbally explode at his wife.  He complained of intrusive 
memories "all the time" regarding the loss of his eye and 
subsequent hospitalization.  The veteran described his sleep 
as poor.  He reported that his concentration was adequate, 
but he needed to put reminders to remember appointments and 
bills.

The examiner noted that the veteran's thoughts were well 
organized and goal directed with no evidence of thought 
disorder.  The veteran denied hallucinations, delusions, and 
homicidal ideation.  Although he reported having had suicidal 
thoughts the previous summer, he denied any recent suicidal 
thoughts.  The examiner noted that the veteran had been able 
to maintain significant relationships and employment, 
although it appeared that irritability interfered with social 
relationships and work performance.  

The examiner diagnosed the veteran with PTSD and assigned a 
GAF score of 57.  As previously noted, a GAF score between 51 
and 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
38 C.F.R. §§ 4.125, 4.130 (2007).

When all of the evidence and findings contained are 
considered, including the degree of functioning as evidenced 
by these reported scale scores, the Board finds that the 
veteran's PTSD more nearly approximates the criteria for a 50 
percent disability evaluation.  38 C.F.R. § 4.7 (2007).  
Accordingly, the Board concludes that an evaluation of 50 
percent for PTSD is warranted.  The benefit of the doubt is 
resolved in the veteran's favor.  See 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic 
Codes 9411 (2007).

The Board has also considered whether an evaluation in excess 
of 50 percent for PTSD is warranted under 38 C.F.R. § 4.130 
(2007), Diagnostic Code 9411.  However, the medical evidence 
of record does not show a disability picture that more nearly 
approximates the criteria required for the next higher 70 
percent rating.  38 C.F.R. § 4.7 (2007).  

As previously mentioned, a 70 percent disability evaluation 
is assigned for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.

The veteran does not meet the majority of the criteria for a 
70 percent disability evaluation.  The veteran has not been 
shown to have spatial disorientation or neglect of personal 
appearance and hygiene.  The March 2005 VA examiner reported 
that the veteran was casually dressed and well groomed to his 
appointment.  The veteran has not shown to have impairment of 
judgment or thinking.  The same examiner found that the 
veteran's thoughts were well organized and goal directed with 
no evidence of thought disorder.  The VA examiner did not 
find any obsessional rituals which interfere with the 
veteran's routine activities.  Both VA examinations in 
November 2003 and March 2005 did not find that the veteran's 
speech was intermittently illogical or obscure.  Finally, the 
evidence does not indicate that the veteran possess an 
inability to establish and maintain effective relationships.  
The March 2005 VA examiner reported that the veteran was 
recently married.

The Board does acknowledge that the veteran has a history of 
suicidal ideation.  However, the most recent exam indicated 
that the veteran did not have such thoughts since the 
previous summer.  The Board also notes that the veteran has a 
history of depression.  The November 2003 VA examiner 
attributed the veteran's depression to the loss of his 
military career, as well as a loss of an eye, the loss of his 
driver's license, and the inability to improve his job 
opportunities due to his lack of transportation.  However, 
the evidence of records shows that the veteran's depression 
does not rise to the level where it affected the veteran's 
ability to function independently, appropriately, and 
effectively, as recommended by the next higher rating.  
Finally, the Board also notes that the veteran suffers 
impaired impulse control (such as unprovoked irritability 
with periods of violence) both at home and at work.  However, 
he was noted in the November 2003 examination to be not a 
danger to himself or others.  He denied homicidal ideations 
in a March 2005 VA examination.

Outpatient treatment records from VA Medical Center Iron 
Mountain, Michigan from February 2002 to March 2004 indicate 
that the veteran suffered from PTSD and depression, but not 
to the extent as recommended by the next higher rating 
criteria.  They indicated that the veteran's mood was 
occasionally depressed, but this depression never rose to the 
level to warrant the next higher 70 percent rating.

The Board also observes that the veteran has been evaluated 
as having GAF scores of 60 and 57.  While the Board has 
considered the degree of functioning as evidenced by these 
reported scale scores, they are but one factor for 
consideration in assigning a rating in this case.  As 
outlined above, the Board finds that when all of the evidence 
and findings contained therein are considered, including the 
degree of functioning as evidenced by these reported scales, 
the Board concludes that the veteran has not been shown to 
have occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or inability to establish and 
maintain effective relationships.  Accordingly, the Board 
finds that the schedular criteria for the next higher 70 
percent disability evaluation have not been met.  Therefore, 
the Board finds that the preponderance of evidence is against 
the veteran's claim for an increased evaluation for PTSD.

Accordingly, the Board concludes that no further increase is 
warranted.  As such, there is no benefit of the doubt to 
resolved in the veteran's favor.  See 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1) (2007).  In this case, however, the 
veteran's service-connected PTSD has not caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) (2007) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

An increased initial rating for service-connected 
posttraumatic stress disorder of 50 percent, but not higher, 
is granted.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


